778 N.W.2d 263 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eric Eugene COLEMAN, Defendant-Appellant.
Docket No. 140250. COA No. 286017.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the December 3, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE that part of the judgment that affirmed the amount of restitution challenged by the defendant, and we REMAND this case to the Wayne Circuit Court for a hearing and determination as provided for by MCL 780.767(4). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.